DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,923,151 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.

17/135,119
10,923,151
1. A method for training a neural network system, comprising: 
applying an audio signal to the neural network system, the audio signal including a vocal component and a non-vocal component; 




comparing an output of the neural network system to a target signal; 

and adjusting at least one parameter of the neural network system to reduce a result of the comparing, for training the neural network system to estimate one of the vocal component and the non-vocal component.

1. A method for training a neural network system, comprising: 
applying an audio signal to a U-Net neural network system, the audio signal including a vocal component and a non-vocal component, wherein applying the audio signal to the U-Net neural network includes converting the audio signal to an image; Converting the image to an output audio signal and comparing the output audio signal of the U-Net neural network system to a target signal; 

and adjusting at least one parameter of the U-Net neural network system to reduce a result of the comparing, for training the U-Net neural network system to estimate one of the vocal component and the non-vocal component.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang “Singing-Voice Separation from Monoaural Recordings Using Deep Recurrent Neural Networks”. 
Regarding claim 1 Huang teaches a method for training a neural network system (optimizing networks for multiple source signals, see abstract), comprising: 
applying an audio signal to the neural network system, the audio signal including a vocal component and a non-vocal component (separating singing voice from music, see I. Introduction)); 
comparing an output of the neural network system to a target signal (The output targets, y1t and y2t , and output predictions, ˆy1t and ˆy2t , of the network are the magnitude spectra of different sources, Given the input features, xt, from the mixture, we obtain the output predictions ˆy1t and ˆy2t through the network, see section 3.2 Model Architecture); 
and adjusting at least one parameter of the neural network system to reduce a result of the comparing (Given the output predictions ˆy1t and ˆy2t (or ˜y1t and ˜y2t ) of the original sources y1t and y2t , we explore optimizing neural network parameters by minimizing the squared error and the generalized Kullback-Leibler (KL) divergence criteria, see section 3.3), for training the neural network system to estimate one of the vocal component and the non-vocal component (clean vocal, clean music, see figure 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Hershey ‘810 teaches training a neural-network to recover source signals from mixture signals, see par. [0055].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/            Primary Examiner, Art Unit 2656